DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract starts with “In some embodiments” on Line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Solem (U. S. Publication 2013/0090728) in view of Zlotnick et al. (U. S. Publication 2011/0029071) hereinafter Zlotnick.
Regarding Claim 1, Solem discloses (see Paragraphs 82, 83, 129, 131, 132, 137, 143, and Figures 13i, 14a, 14b, and 16a-16d) a method of implanting a prosthetic mitral valve (42; embodiment of Paragraph 129 and Figure 13i will be used; “For example, the different embodiments of the valve means and the anchoring means may be combined in any manner”; see Paragraph 143) in a mitral valve annulus (30) of a heart of a patient (16, 18, 30, etc. of Figure 13i), the method comprising: maneuvering an introducer sheath (502) into a left atrium of the heart (26; see Paragraph 137 and Figures 16A-16D); deploying the prosthetic mitral valve in the mitral valve annulus of the heart (when the catheter is retracted, the valve means of the prosthetic valve is released in the mitral valve; see Paragraph 137); and securing (via 46; see Paragraph 84) the prosthetic mitral valve to a first portion (top portion) of a tether (46) while a second portion (bottom portion) of the tether is coupled to the anchor member (254). Solem further discloses 
Solem does not discloses after maneuvering the introducer sheath into the left atrium of the heart, passing the introducer sheath to a left ventricle of the heart; after passing the introducer sheath into the left ventricle of the heart, passing a distal end of the introducer sheath through a puncture in an apex of the left ventricle until the distal end of the introducer sheath is disposed outside the heart; advancing an anchor member through the introducer sheath, while the distal end of the introducer sheath is disposed outside the heart, until the anchor member exits the introducer sheath and is disposed outside the heart; while the anchor member is disposed outside the heart.
Zlotnick teaches (see Abstract, Paragraphs 02, 313, 411 and Figures 9D-9F) an apparatus and method for a prosthetic valve with an anchor into the heart to improve mitral functions (see Abstract and Paragraph 02) , specifically deploying an anchoring and tether, by maneuvering the introducer sheath (114) into the left atrium of the heart (24), passing the introducer sheath to a left ventricle (28) of the heart; after passing the introducer sheath into the left ventricle of the heart, passing a distal end of the introducer sheath (126) through a puncture in an apex of the left ventricle (see Paragraph 313) until the distal end of the introducer sheath is disposed outside the heart (see Figure 9D); advancing an anchor member (54; see Paragraph 411) through the introducer sheath, while the distal end of the introducer sheath is disposed outside the heart (see Figures 9D and 9E), until the anchor member exits the introducer sheath and is disposed outside the heart (see Figure 9E); while the anchor member is disposed 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of applying a known technique (Zlotnick’s technique of deploying an apical anchor by passing the introducer sheath into the ventricle, passing a puncture in an apex of the left ventricle, placing an anchor outside of the heart) to a known method (Solem’s placement of an apical anchor) ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)). Solem discloses the placement of an apical anchor outside of the heart but without an explicitly stated how it is placed; Zlotnick fills in the gap by explicitly teaching how an apical anchor can be deployed outside the heart; therefore, one of ordinary skill in the art could deploy Solem’s anchor with the teachings of Zlotnick.
Regarding Claim 2, Solem further discloses (see Paragraph 137 and Figure 16b) wherein maneuvering the introducer sheath (502) into the left atrium (26) of the heart includes passing the distal end of the introducer sheath through a puncture site (14; the interatrial septum) in the left atrium.
Regarding Claim 3, Solem further discloses (see Paragraph 137 and Figure 16b) wherein maneuvering the introducer sheath (502) into the left atrium of the heart (26) includes passing the distal end of the introducer sheath from a right atrium (6) of the heart through a puncture in a septum (14) of the heart to the left atrium of the heart.
Regarding Claim 4, Solem further discloses (see Paragraph 137 and Figure 16b) further maneuvering the introducer sheath (502) from a jugular vein (7) into the right 
Regarding Claim 5, Solem further discloses (see Paragraphs 90, 129, and Figure 13i) the anchor member (254) is an expandable epicardial pad (255; which can be compressed for insertion; see Paragraph 90). 
Regarding Claim 6, Solem further discloses (see Paragraphs 90, 129, and Figure 13i) further comprising pulling the tether (46) proximally to draw the anchor member (254; both anchors pull the tether tight to secure to the heart wall, see Paragraph 129) toward an outer surface of the heart prior to securing the prosthetic mitral valve to the first portion of the tether (with the embodiment of Figure 13i, the anchoring means will exit first since it is deployed more distally; see Paragraph 133 and Figure 14F).
Regarding Claim 7, Solem further discloses see Figure 5j, Paragraphs 33 and 103) wherein securing (the prosthetic mitral valve (52) to the first portion of the tether (upper portion of 46) includes locking (via threads 138, 139, and 140; see Paragraph 103) the prosthetic mitral valve to the first portion of the tether so that the prosthetic mitral valve is prevented from moving or translating about or along the tether during normal heart functioning conditions (see Paragraph 33).
Regarding Claim 15, Solem further discloses (see Paragraph 137) deploying the prosthetic mitral valve (42) includes moving the prosthetic mitral valve distally with respect to a delivery sheath (502), and allowing the prosthetic mitral valve to transition from a collapsed condition (when in the restraining catheter) to an expanded condition (502 can move independently of 504, releases 42 it can expand; see Paragraph 137).
Regarding Claim 16, Solem further discloses (see Paragraphs 121, 127 and Figure 16C) advancing the anchor member (54; see Paragraph 127) through the introducer sheath (502) includes advancing the anchor member through the delivery sheath (504) while the delivery sheath is at least partially received within the introducer sheath (see Paragraph 121).
Regarding Claim 17, Solem further discloses (see Paragraph 105 and Figure 6a) wherein the prosthetic mitral valve includes an inner frame (90) having prosthetic leaflets coupled thereto, and an outer frame (44) adapted to engage the native mitral valve annulus.
Claim 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Solem (U. S. Publication 2013/0090728) in view of Zlotnick (U. S. Publication 2011/0029071) as applied to Claim 6 and 7 above, and further in view of Migliazza et al (U. S. Publication 2013/0079873) hereinafter Migliazza.
Regarding Claims 8-10 and 12-14, Solem and Zlotnick disclose the inventions of Claims 6 and 7 as stated above. Solem further discloses (see Paragraph 103) that there are numerous other embodiments of the lock that are possible.
However, the combined method of Solem and Zlotnick do not explicitly disclose (Claim 8) locking the prosthetic mitral valve to the first portion of the tether is performed while the tether is drawn taut; (Claim 9) cutting a third portion of the tether after the prosthetic mitral valve is secured to the first portion of a tether, the first portion of the tether being positioned between the second portion of the tether and the third portion of the tether; (Claim 10) the prosthetic mitral valve includes a tether attachment member that defines at least a portion of a tether passageway through which the tether is 
Migliazza teaches a method of implanting a prosthetic valve assembly into mitral valve with Claim 8 (see Paragraph 73 the locking the prosthetic mitral valve to the first portion of the tether (150) is performed while the tether is drawn taut (“tighten the [tether] to secure the [prosthetic mitral valve]”; see Paragraph 73); Claim 9 (see Paragraph 50, Figure 11D, and 11E) further comprising cutting a third portion (61) of the tether (50) after the prosthetic mitral valve (40) is secured to the first portion of a tether (portion attached to the prosthetic), the first portion of the tether being positioned between the second portion of the tether (portion attached to the anchor) and the third portion of the tether (61); Claim 10 (see Figure 13A and Paragraph 78) the prosthetic mitral valve (40) includes a tether attachment member (170) that defines at least a portion of a tether passageway (182) through which the tether is received; Claim 12 (see Paragraph 77 and 79) wherein the prosthetic mitral valve (40) and the tether attachment member (170) are formed separately (They are made from different materials, see Paragraph 77 and 79, after construction, the locking clips are embedded into the mitral valve); Claim 13 (see Paragraph 83) further comprising coupling the tether attachment member to the prosthetic mitral valve prior to deploying the prosthetic heart valve (pre-assembled and packaged); and Claim 14 (see Paragraph 71-73, 75, 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the combined method of Solem and Zlotnick with tether locking clips with a passageway that are sewn with the prosthetic mitral valve as taught by Migliazza in order to have a pre-assembled prosthetic valve assembly that can be easily positioned along the tether as desired by the user. 
Regarding Claim 11, the combination of Solem and Zlotnick in view of Migliazza disclose the inventions of Claim 10 as stated above. 
However, they do not disclose the prosthetic mitral valve (40) and the tether attachment member (170) are monolithically constructed (they are embedded together); 
It would have been obvious to make them monolithically constructed since it has been held that the use of a one piece construction instead of the multiple pieces comprising parts secured together as a single unit would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP 2144.04(V)(B). Migliazza teaches that the clips are embedded with the valve (see Paragraphs 77 and 79), acting as one unit/piece/device rather than a plurality of separate pieces; as a result there is no functional difference if they are secured together . 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Solem (U. S. Publication 2013/0090728) in view of Zlotnick (U. S. Publication 2011/0029071) as applied to Claim 17 above, and further in view of Benichou et al (U. S. Publication 2011/0218619) hereinafter Benichou.
Regarding Claims 18-20, Solem and Zlotnick disclose the inventions of Claim 17 as stated above. Solem further discloses the prosthetic mitral valve can be loaded and placed with either the inner or outer frame can be flipped to exit the distal end of the delivery sheath first (see Figures 20C and 20D) and that the frames may not radially overlap while in the delivery sheath (see Figure 14a).
However, the combined method of  Solem and Zlotnick does not explicitly disclose (Claim 18) wherein prior to deploying the prosthetic mitral valve, the prosthetic mitral valve is received within the delivery sheath in an inverted condition in which the outer frame does not radially overlap an inflow end of the inner frame (Claim 19) wherein deploying the prosthetic heart valve includes allowing the outer frame to exit the delivery sheath before the inner frame exits the delivery sheath; and/or (Claim 20) reverting the prosthetic heart valve during deploying the prosthetic heart valve so that the outer frame does radially overlap an inflow end of the inner frame.
	Benichou teaches (see Paragraphs 124-126) a replacement heart valve and method comprising an inner and outer frame that can be inverted with Claim 18 (see Paragraph 66 and Figure 24) wherein prior to deploying the prosthetic mitral valve (2400), the prosthetic mitral valve is received within the delivery sheath (delivery Claim 19 (see Paragraph 66) wherein deploying the prosthetic heart valve (2400) includes allowing the outer frame (2402) to exit the delivery sheath (delivery catheter; see Paragraph 66) before the inner frame (2406) exits the delivery sheath (as Solem shows in Figure 13i, the leaflets are area engaged in the mitral valve facing the left atrium [the inflow end of Claim 20 of the application], resulting in the outer frame of Benichou exiting the delivery catheter first since the catheter is more proximal; the pathway of the catheter is explained in previous Claims); and Claim 20 (see Paragraphs 70, 71 and Figure 25) reverting the prosthetic heart valve (2400) during deploying the prosthetic heart valve so that the outer frame (2402) does radially overlap an inflow end of the inner frame (2406) in the same field of endeavor for the purpose of having a minimum crimped diameter to improve success of the ease of performing the procedure (see Paragraph 70 and 71)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the combined method of Solem and Zlotnick with inverting the prosthetic taught by Migliazza in order to have a minimum diameter to improve the success and ease of performing the procedure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gross et al. (U. S. Publication 2012/0022640) and Lamphere et al. (U. S. Publication 2008/0208332) teaches a mitral valve replacement with an inner and outer 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771